DETAILED ACTION
Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments/Arguments
Claims 1, 2, 5, 6, 8-21 are pending. Claims 1,11, 14 and 17 are currently amended. Claims 3, 4 and 7 are canceled. Claim 21 is new. The replacement sheet along with the amendment to the written description have overcome the drawing objections. The amendments and/or cancellation of claims have overcome the rejection to the claims under 35 USC first and second paragraphs and accordingly those rejections are withdrawn/mooted. Applicant has adopted the previously indicated allowable subject matter into the independent claims and accordingly the rejections to Claim(s) 1-6, 8-10, 17-20 (with 17 as far as it may be understood) is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Watanabe (EP 3171061). 

Allowable Subject Matter
Claims 1, 2, 5, 6, 8-21 are allowed.  	The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious “the connector void is in fluid communication with the valve only by way of one or more leakage paths defined by clearances between valve assembly components, which clearances are smaller than or equal to close running or sliding fits” in combination with the other limitations of the independent claims. 
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753